           Case 1:18-cv-11940-AT Document 87 Filed 05/27/21 Page 1 of 1


                                                                        Kent A. Yalowitz
                                                                        +1 212.836.8344 Direct
                                                                        Kent.Yalowitz@arnoldporter.com




                                                    May 27, 2021


     Hon. Analisa Torres
     United States District Court
       for the Southern District of New York
     500 Pearl Street
     New York, New York 10007-1312

            Re:     Casa Express Corp v. Bolivarian Republic of Venezuela,
                    No. 18 Civ. 11940 (AT) [rel. No. 19 Civ. 3123]

    Dear Judge Torres:

           I write on behalf of the Bolivarian Republic of Venezuela (the Republic) to request
    a 7-day extension of time—until June 8, 2021—to respond to Plaintiffs’ motion for relief
    to 28 U.S.C. § 1610(c).

          On May 18, 2021, Plaintiff moved for relief pursuant to 28 U.S.C. § 1610(c). The
    Republic’s response is currently due June 2, 2021.

             On May 27, 2021, Your Honor granted relief pursuant to 28 U.S.C. § 1610(c) to
    the plaintiffs in a related case, Pharo Gaia Fund et al. v. Bolivarian Republic of Venezuela,
    No. 19 Civ. 3123 (AT). In light of this development, the Republic would appreciate addi-
    tional time to review the Court’s opinion. Accordingly, the Republic respectfully requests
    a modest 7-day extension of time—until June 8, 2021—to respond to Plaintiffs’ motion.

           This is the Republic’s first request for an extension of this deadline. Counsel for
    the Republic has conferred with opposing counsel, who has indicated that Plaintiff does
    not object this request.

                                                    Respectfully submitted,



                                                    Kent A. Yalowitz

    cc: ECF Counsel




Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
